THE THIRTEENTH COURT OF APPEALS

                                    13-10-00325-CV


                Union Carbide Corporation and GST Settlement Facility
                                         v.
                            Oscar Torres and Dora Torres


                                   On Appeal from the
                    107th District Court of Cameron County, Texas
                           Trial Cause No. 2009-06-3742-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part.    The Court orders the portion of the judgment against GST

Settlement Facility REVERSED and RENDERS judgment that the appellees Oscar

Torres and Dora Torres take nothing on their claims against GST Settlement Facility.

We affirm the remainder of the judgment.      Costs of the appeal are adjudged 50%

against appellant Union Carbide Corporation and 50% against appellees, Oscar Torres

and Dora Torres.

      We further order this decision certified below for observance.

December 19, 2019